EXHIBIT 10.12

TRADEMARK ASSIGNMENT AND AGREEMENT

TRADEMARK ASSIGNMENT AND AGREEMENT (this “Assignment Agreement”) is made
effective as of July 30, 2010 (the “Effective Date”), by and between SEATAC
DIGITAL RESOURCES, INC., a Delaware corporation (the “Assignee”), and AMHN,
INC., a Nevada corporation (the “Assignor”). This Assignment Agreement is made
as part of Assignee’s acceptance of collateral in partial satisfaction of debt
owed by Assignor to Assignee.

WHEREAS, Assignor owns an interest in the mark “America’s Minority Health
Network, Inc.” (the “AMHN Mark”), and the goodwill of the business symbolized by
such mark, and

WHEREAS, in connection with the partial satisfaction of certain debt owed by
Assignor to the Assignee, Assignee wishes to acquire any interest Assignor may
have in the AMHN Mark and the goodwill associated therewith.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, the parties agree as follows:

1.      Assignment.    Assignor hereby assigns and transfers until Assignee,
Assignor’s entire right, title and interest in and to the following:

 

  a)

The AMHN Mark;

 

  b)

All logos and phrases related to the AMHN Mark; and

 

  c)

The goodwill associated with Assignor’s interest in the AMHN Mark.

2.      Counterparts.    This Assignment Agreement may be signed in one or more
counterparts, each of which shall be an original and all of which shall be
considered one and the same agreement, and shall become effective when both
parties have received a counterpart signed by the other party.

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment
Agreement to be executed by its duly authorized officer as of the date written
above.

 

SEATAC DIGITAL RESOURCES, INC.       /s/ Robin Tjon By:  

 

      Robin Tjon, President AMHN, INC.       /s/ Robert Cambridge By:  

 

      Robert Cambridge, Chief Executive Officer